Citation Nr: 1732650	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for eustachian tube dysfunction, to include as secondary to service-connected residuals of surgery for a deviated septum.

2.  Entitlement to an initial disability rating for double vision of the left eye in excess of 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION


The Veteran had active service in the United States Navy from May 1984 to July 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  The RO in Columbia, South Carolina certified the case to the Board on appeal.

The Board notes that the Veteran requested a Travel Board hearing in an October 2014 statement.  The Veteran was later notified in a December 2016 letter that the requested hearing was scheduled to be conducted in February 2017.  However, the Veteran did not attend the scheduled hearing.  She has not requested that her hearing be rescheduled or provided good cause.  The Board therefore deems the Veteran's hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2016).

The issue of entitlement to an initial disability rating for double vision of the left eye in excess of 10 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is no current diagnosis of eustachian tube dysfunction.


CONCLUSION OF LAW

The criteria for entitlement to service connection for eustachian tube dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Regarding the Veteran's service connection claim for eustachian tube dysfunction, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

In addition, service connection can be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board will initially determine whether the Veteran has a current disability.  A review of the Veteran's service treatment records (STRs) shows that on July 8, 1997, the Veteran was assessed to have eustachian tube dysfunction after complaining of a left earache that had been intermittently present for 6 to 7 months.  During a July 14, 1997 follow-up appointment, the assessment was eustachian tube dysfunction, partially improved.  On July 24, 1997, a consultation was sought from the ear, nose, and throat (ENT) department.  The consultation sheet noted the Veteran's left ear complaints, and reported that the provisional diagnoses were left ear otalgia and intermittent eustachian tube dysfunction.  After examining the Veteran on August 1, 1997, the chief of otolaryngology services only noted an assessment of a temporomandibular joint disorder.  In subsequent Reports of Medical History dated in December 1998 and June 2005, the Veteran denied having hearing loss or ear, nose, or throat trouble.  The Veteran's ears were also noted to be normal in the associated service examinations from these dates.

In October 2008, a record from the Naval Health Clinic in Charleston, South Carolina reported that no otolaryngeal symptoms were present.  In a January 2009 Report of Medical History, the Veteran reported having ear, nose, or throat trouble; and hearing loss or wearing a hearing aid.  The explanation section noted that she had right ear pain and a deviated septum.  In an Adult Preventative and Chronic Care Flowsheet, the chronic illness list indicated that the Veteran was found to have eustachian tube dysfunction of the right ear on September 10, 2009, eustachian tube disorder on December 2, 2009, and eustachian tube dysfunction on December 15, 2009.  On April 16, 2010, a Naval Health Clinic contained an AutoCities problem list that included eustachian tube dysfunction, eustachian tube disorder, and eustachian tube dysfunction of the right ear.  The record stated that the reason for the appointment was the Veteran's separation physical.  Another STR from this date reflects that the Veteran was found to be physically qualified to retire.  In the Veteran's April 16, 2010 Report of Medical History, the Veteran reported having ear, nose, or throat trouble; and hearing loss or wearing a hearing aid.  The explanation section stated that the Veteran reported having ringing in her ears since 1996; and hearing loss resulting from jet engines and landings.  The explanation section added that the Veteran's hearing was still within Navy limits.  The examiner's summary also noted that the Veteran was fit for retirement.
After service, the Veteran described having intermittent right ear pain and ear pressure during a January 2011 VA examination concerning hearing loss and tinnitus.  However, the otoscopy revealed clear ear canals bilaterally.  During a January 2011 VA examination related to the Veteran's claim, the Veteran reported that she began to experience a transient feeling of sudden hearing loss in one ear around 2008.  The problem occurred at least 2 times a month, lasted for 1 to 2 minutes, and could occur in either the right or left ear.  Although the Veteran reportedly informed her ENT doctor about the problem at the Naval Hospital in Charleston, South Carolina, a full ENT examination yielded normal results.  At that time, the Veteran was told that she could be experiencing eustachian tube dysfunction.  

The January 2011 VA examiner reported that a physical examination of the Veteran showed that her ears, eyes, nose, and throat were normal.  Under the diagnosis section, the examiner noted eustachian tube dysfunction.  However, in an October 2011 addendum opinion, a VA examiner clarified that the Veteran's eustachian tube dysfunction had been acute with resolution.  According to the examiner, no evidence of this disorder was noted during the January 2011 VA examination.

Additional treatment records from Dr. S. dated in July and October of 2011 reported that there were no abnormal findings for the Veteran's ears.  In October 2011, Dr. S. noted that the physical examination showed normal tympanic membranes and ear canals.  In May 2012, a record from Dr. K. stated that the Veteran denied having ear pain or difficulty hearing.

In an October 2014 statement, the Veteran indicated that she filed a service connection claim for eustachian tube dysfunction due to the fact that she had been seen for the disorder multiple times during service.  Although the Veteran asserted that she still had symptoms of the disorder, she reportedly stopped notifying doctors about the problem after being told by multiple doctors that no issue was present.  See October 2014 Statement.  

In determining whether the Veteran has a current diagnosis of eustachian tube dysfunction, the Board finds that the October 2011 VA examiner's determination is highly probative.  The examiner clarified the findings from the January 2011 VA examination; and the opinion was based on the examiner's training, knowledge, and expertise.  In addition, the October 2011 VA examiner's finding was rendered in light of the Veteran's reported history as well as the objective findings that were noted in the January 2011 VA examination report.  Moreover, the examiner's finding is consistent with the other evidence of record from this period.  The Veteran's October 2014 statement further indicates that her doctors have not provided a current diagnosis of eustachian tube dysfunction to weigh against the October 2011 VA examiner's conclusion. 

The Board acknowledges that the STRs indicate that the Veteran was most recently assessed to have eustachian tube dysfunction in December 2009.  In this regard, it appears that the April 2010 AutoCities problem list was only repeating the 2009 diagnoses related to eustachian tube dysfunction as the three noted diagnoses mirrored those documented in the Adult Preventative and Chronic Care Flowsheet.  The April 2010 record does not reflect that the Veteran was assessed to have eustachian tube dysfunction at that time.  The Board notes that the Veteran filed her claim during service in June 2010, and the earliest possible effective date is August 1, 2010.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).  Although the December 2009 diagnosis was within several months of the date of claim and the earliest possible effective date, the Board finds that this case is distinguishable from Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The most probative evidence reflects that this disorder resolved while the Veteran was still in service before the claim was filed, and she does not currently have any evidence of eustachian tube dysfunction.

Based on the foregoing, the evidence shows there has been no current diagnosis of eustachian tube dysfunction at any time during the appeal period or within close proximity thereto.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection is not warranted.  38 C.F.R. § 3.303.

The Board acknowledges the Veteran's contention that she has eustachian tube dysfunction.  The Veteran is certainly competent to report as to the observable symptoms she experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the Board finds that the Veteran is not competent to provide a diagnosis for eustachian tube dysfunction.  

In the instant case, the question of the whether the Veteran currently has eustachian tube dysfunction is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of difficulty hearing or ear pain, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  The Veteran in this case has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion on this question.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, the Board finds that the Veteran's statements as to the etiology of her current complaints are not competent evidence of a diagnosis.
   
Absent evidence of a current disability, the preponderance of the evidence is against the Veteran's service connection claim for eustachian tube dysfunction.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, service connection is not warranted.



ORDER

Entitlement to service connection for eustachian tube dysfunction is denied.


REMAND

Regarding the Veteran's increased rating claim for double vision of the left eye, the record reflects that she was last provided with a VA examination in connection with her claim in June 2013.  On August 6, 2013, the RO initiated a new request for a VA eye examination.  The Veteran was then sent an August 6, 2013 letter informing her that a VA examination was requested, and indicating that notification of the time and place would be done by the VA medical facility.  No additional notice letter or cancellation report is of record.  In the October 2014 Supplemental Statement of the Case, the RO stated that it received notification of the Veteran's failure to report to her VA examination on August 13, 2013.  The Veteran responded in an October 2014 statement that she was not notified of the August 2013 VA examination, and she was traveling out of the country at that time.  See 38 C.F.R. § 3.655(a).  She also indicated that her double vision had worsened since the June 2013 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

On October 16, 2015, the RO initiated a new request for a VA eye examination.  However, no notice letter regarding the examination is of record.  The examination request was later cancelled on October 24, 2015, with a note that the Veteran refused the examination.  Nevertheless, the Board is unable to ascertain whether the Veteran received notice of the examinations as the record does not contain a copy of a letter notifying her of any scheduled examinations.  In the absence of any letter or other indication that the Veteran received sufficient notice of the examinations, administrative regularity is not presumed.  See Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In addition, the Veteran's representative requested that the Veteran be rescheduled for another VA examination to evaluate her double vision of the left eye.  See April 2017 Informal Hearing Presentation.   Based on the foregoing, a remand for a VA examination is appropriate.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant VA medical records since October 2011.

2.  After completing the development in paragraph 1, schedule the Veteran for a VA examination to evaluate the current severity and manifestations of her double vision of the left eye.  Notify her of the date, time, and location of the examination.  

A copy of the notification letter should be included in the claims file.  Inform the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  Specifically for any diplopia, the examiner should address whether the Veteran has diplopia and whether it is occasional or correctable with spectacles. 

A complete rationale must be provided for all opinions.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


